ITEMID: 001-60926
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF BUKOWSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 9. On 15 March 1986 the applicant sued for damages the Warsaw-Mokotów District Office (Urząd Dzielnicowy), the Warsaw Architecture Office (Urząd Stołecznej Architektury) and three of his neighbours, A.H., H.H. and T.H., in the Warsaw Regional Court (Sąd Wojewódzki). The applicant sought 1,000,000 old Polish zlotys (PLZ) for the loss that he had allegedly sustained on account of various impediments to the construction of his house.
10. On 4 January 1988 the applicant withdrew his claims against the first two defendants. Since then, the proceedings have been directed only against his neighbours A.H., H.H. and T.H.
11. Between 1988 and March 1992 the Regional Court listed 8 hearings. It also ordered that 3 reports from construction experts be obtained so as to assess the value of the financial loss sustained by the applicant.
The last of those reports was submitted to the court in December 1992.
12. At the hearing held on 29 September 1993 the court heard evidence from Z.S., an expert.
Later, both parties contested Z.S.' s report. The applicant nevertheless asked the court to give a ruling on his claim, stressing that the length of the proceedings had to date exceeded 8 years.
On 18 November 1994 the court ordered that fresh evidence be obtained from Z.S.
13. In December 1994 the presiding judge stepped down and the case was referred to another judge.
14. On 27 February 1995 the applicant complained to the President of the Warsaw Court of Appeal (Sąd Apelacyjny) about – in his words – “an exceptional delay in the proceedings”. In a letter of 26 April 1995 the President admitted that the procrastination in the proceedings had indeed been caused by the fact that the Regional Court had failed to keep the proceedings moving along procedural lines. He apologised to the applicant in the name of the administration of justice.
15. On 16 May 1995 the applicant complained to the President of the Supreme Court (Sąd Najwyższy) about the inactivity of the Warsaw Regional Court. On 13 June 1995 the President referred the complaint to the Minister of Justice, an authority responsible for monitoring the conduct of court proceedings. He observed, however, that despite the case having already been brought under the Minister's supervision, since 29 September 1993 no hearing had taken place before the Regional Court.
16. Subsequently, the applicant made three further similar complaints to the President of the Warsaw Court of Appeal.
In a letter of 4 August 1995 the President again apologised to the applicant and admitted that the monitoring of the conduct of the proceedings had not been very successful. He also informed the applicant that the President of the Warsaw Regional Court had been instructed to take steps in order to accelerate the proceedings.
17. On 4 October 1995 the court held a hearing and served copies of Z.S.'s fresh report on the parties. Since the inflation rate and purchasing power of the Polish currency had meanwhile changed substantially, the court ordered the applicant to state the exact amount of damages claimed in the light of current circumstances.
18. On 11 October and 17 October 1995 the applicant filed two pleadings with the court and stated that the current total value of his claim was 355,585.59 new Polish zlotys (PLN).
19. On 6 March 1996 the court held a hearing. It ordered the applicant to pay court fees of PLN 14,342 for having lodged, in the court's view, a new and higher claim, and on pain of the statement of claim being returned to him.
20. On 31 May 1996, on an appeal by the applicant, the Warsaw Court of Appeal quashed the contested order as being premature. It found that the lower court had misconstrued the applicant's pleading and ordered it to obtain from the applicant a clear statement of the amount currently claimed.
21. Meanwhile, on 5 May 1997, the applicant had complained to the court about the lack of progress in the litigation. He stressed that as of that date the length of the proceedings was about 12 years, but his claim was still far from being determined. He repeated that he had not increased, and was not going to increase, the value of the claim.
22. At the hearing which was held on 26 May 1997 the court ordered Z.S. to prepare yet another report and to determine the current value of various items included in his report of 28 February 1995. That order was a consequence of the fact that, since the beginning of 1995, the inflation rate and the purchasing power of the Polish currency had again changed considerably.
23. On 27 August 1997 the court held the next hearing.
24. On 9 September 1997, the applicant lodged a complaint with the Supreme Court, submitting that the length of the proceedings in his case had exceeded all reasonable limits. On 22 September 1997 the Case-law Department of the Supreme Court informed him that he should address his complaints to the Minister of Justice, who was responsible for monitoring the conduct of the proceedings.
25. On 3 October 1997 the Warsaw Regional Court ordered that evidence from yet another construction expert be obtained.
On 20 December 1997 K.S., an expert, submitted his report to the court.
26. On 20 April, 24 June and 14 September 1998 the Regional Court held hearings.
27. On 15 October 1998 the applicant submitted a pleading to the court, pointing out that K.S. had based his findings on inaccurate indexes of the value of the construction works and had, therefore, come to wrong and unfair conclusions on the assessment of his loss.
28. On 2 November 1998 he submitted his comments on the value of certain construction works, as assessed by K.S. He further asked the court to proceed with his case and to give “any ruling terminating the proceedings that have so far lasted 13 years”.
29. On 26 November 1998 the applicant again asked the court to give a ruling.
30. The next hearing took place on 8 February 1999. The court heard evidence from K.S. and adjourned the proceedings to enable the expert to prepare a supplementary report.
31. At the hearing held on 26 April 1999, the court ordered K.S. to prepare yet another supplementary report.
32. Subsequent hearings were held on 25 August and 22 November 1999. The court heard evidence from the expert and, on 22 November 1999, once again ordered the applicant to specify his claims.
On 10 January 2000 the applicant informed the court in writing that he had already specified his claims on three occasions.
33. On 15 May 2000 the court held a hearing, but then adjourned the proceedings sine die.
The next hearings were listed for 10 April and 5 July 2001 and, subsequently, for 14 February and 14 May 2002.
34. In the light of the material before the Court, it appears that the proceedings are still pending in the court of first instance.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
